Citation Nr: 0804270	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-28 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral otitis 
externa.

3.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  He received the Purple Heart and Navy 
Commendation Medals.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which, in 
pertinent part, granted service connection for PTSD, 
evaluating the disability at 30 percent, effective June 24, 
2005; denied entitlement to an increased rating otitis media; 
and denied entitlement to service connection for a skin 
disability.

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  A transcript of the 
hearing is of record.
 
In December 2007, subsequent to issuance of the statement of 
the case (SOC), the veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO consideration.  Thus, the Board will consider 
the claim on the merits. See 38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for a skin 
disability and the question of entitlement to an 
extraschedular rating for PTSD are addressed in the remand 
that follows the order section of this decision and is 
remanded to the RO via VA's Appeals Management Center.



FINDINGS OF FACT

1. The veteran's PTSD is manifested by deficiencies in most 
of the areas work, school, family relations, judgment, 
thinking, or mood; but total occupational and social 
impairment has not been demonstrated.

2.  The veteran has mild intermittent bilateral otitis 
externa without swelling, serious discharge, or itching 
requiring frequent and prolonged treatment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The scheduler criteria for a compensable rating for 
bilateral otitis externa have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.87, Diagnostic Code 6210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for an increased rating 
for PTSD, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, in a letter issued in August 2005, prior to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
increased ratings and service connection.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the August 
2005 VCAA letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claims 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the August 2005 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claims until December 2007, 
since the claims are being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Otitis externa is not evaluated on the basis of laboratory 
tests, and an increased rating could be obtained by an actual 
worsening of the condition.  He was advised that to 
substantiate entitlement to an increased rating, he would 
need evidence that the disability had worsened.  He was not 
given specific notice with regard to the effects of 
employment.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).  The veteran has demonstrated actual knowledge of the 
employment element of the notice, by discussing his 
employment in the context of his claim during the course of 
this appeal.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided adequate VA examinations in 
September 2005 for PTSD and bilateral otitis media.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the case of an initial rating following the award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Staged ratings are also appropriate in an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Factual Background

Service connection for PTSD was granted in the November 2005 
rating decision on appeal.  A 30 percent disability 
evaluation was assigned, effective June 24, 2005.

In response to his claim for entitlement to service 
connection, the veteran was provided a VA psychiatric 
examination in September 2005.  He was oriented with 
appropriate appearance and hygiene.  His behavior was 
appropriate although his affect and mood were abnormal.  He 
was depressed, anxious, and had impaired impulse control and 
unprovoked irritability.  He reported that he had been self 
employed in a carpet cleaning business for the past 25 years.

The veteran had normal speech and communication with 
intermittent anxiety problems.  He reported having PTSD for 
20 years with symptoms that included difficulty sleeping, 
wanting to be alone, and being self-absorbed, short-tempered, 
and unwilling to listen to other people's ideas and opinions.  

The veteran stated that sometimes he was unable to accomplish 
anything at work due to his mood.  There was no evidence of 
delusions or hallucinations.  He did not have obsessional 
rituals and had normal thought processes.  Impaired judgment 
was absent.  His memory was intact and he denied homicidal or 
suicidal ideation.  The veteran stated that following active 
duty service, he worked in sheet metal and then started his 
own carpet cleaning business.  He stated that he had a good 
relationship with his parents and siblings.  

He had been married for five years and got along with his 
wife, although his irritability and anger sometimes caused 
stress in the relationship.  His relationship with his two 
children was good.  The examiner found that the veteran had 
difficulty in his work and social relationships and some 
"complexity" and anger in his marital relationship.  The 
diagnosis was PTSD and a GAF score of 50 was assigned.

The record also contains a September 2007 letter from the 
veteran's VA psychologist.  She stated that the veteran 
presented in December 2005 with PTSD and major depressive 
disorder subsequent to traumatic events experienced during 
his tour of duty in Vietnam.  The veteran was found to 
experience intrusive methods, flashbacks, nightmares, 
avoidance symptoms, emotional numbing, loss of memory of 
important details about his active duty service, and 
heightened arousal.  

The symptoms interfered with his relationship functioning and 
work functioning due to his temper, irritability, and 
concentration problems.  He had been unable to keep a job 
prior to 1980, due to problems with authority figures, and 
after starting his own business, had been unable to make a 
living from it, or keep employees.  He had been unable to 
concentrate and could only work part time due to stress.

The psychologist found that the veteran had significant and 
detrimental impact on all aspects of his functioning 
including occupational and social relationships with 
intensification during anniversary periods.  

Outpatient treatment records from the Bedford VA Medical 
Center show that the veteran has undergone group therapy 
since June 2007 and complained of flashbacks and intrusive 
memories.

At his hearing, the veteran testified that he worked on 
average only 10 hours per week, due to psychiatric symptoms.  
He depended on his wife's income.


Legal Criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  Id.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  



Analysis

The record reflects that the veteran has been given a GAF 
indicative of serious impairment.  The VA examiner and the VA 
psychologist found deficiencies in the areas of work and 
social relationships with some difficulty in getting along 
with his wife.  The record also documents deficiencies in the 
areas of mood as evidenced by depression; and thinking, as 
evidenced by the reports of deficiencies in concentration.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  The record indicates 
that the veteran's disability has most closely approximated 
the criteria throughout the period since the grant of service 
connection.  

The veteran has been able to maintain a satisfactory 
relationship with his wife, a good relationship with his 
children, and a limited circle of friends.  He thus does not 
experience total social impairment.  He has also been able to 
work on a part time basis for many years.  He cannot be said, 
therefore, to have total occupational impairment.  The weight 
of the evidence is against the grant of a 100 percent 
schedular rating at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. § 5107(b).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2007), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96

The record indicates that the veteran is only able to work 25 
percent of a normal work week due to the effects of his 
service connected psychiatric disability.  The evidence 
suggests marked interference with employment warranting an 
evaluation beyond the schedular 70 percent awarded in this 
decision.  Accordingly, this question will be remanded so 
that the claim can be referred to the appropriate first line 
authority for adjudication.

Otitis Media
The veteran's bilateral otitis externa is rated as 
noncompensable disabling under Diagnostic Code 6210.  A 
maximum rating of 10 percent is warranted under this 
Diagnostic Code for chronic otitis externa manifested by 
swelling, dry and scaly or serious discharge, and itching 
requiring frequent and prolonged treatment.  38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (2007).

Analysis

In September 2005 the veteran was provided a VA contract 
examination to determine the severity of his bilateral otitis 
externa.  He denied significant hearing loss and described 
chronic itching.  He also stated that his left ear would 
become sore with a small amount of clear drainage.  

Physical examination of the ear canals showed they were clear 
without evidence of chronic disease.  Both eardrums were 
mobile without evidence of middle ear fluid.  The nasal 
passages, oral cavity, and oropharynx were unremarkable.  The 
veteran also underwent an audiological examination and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
15
10
10
25
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was bilateral eczematoid 
otits externa that was mild and intermittent.  The examiner 
found that the veteran's condition would be nicely controlled 
if he used a steroid cream.  

Outpatient treatment records show that the veteran's ears 
were examined on August 2007.  He reported brief episodes of 
right ear pain.  Examination of both ears were clear and 
there was no abnormality of the right ear.  The examiner 
found that the veteran's ear pain was probably due to inner 
ear pressure.  Similarly, in June 2007, the veteran 
complained of mild tenderness in his right ear.  There was no 
irritation or redness of the mucosa and both ear canals were 
clear.  


Analysis

While the veteran has complained of itching and leakage from 
his ears, the medical evidence of record shows that the 
veteran's ears have been consistently clear during 
examination.  There is also no evidence that the veteran's 
symptoms have required frequent and prolonged treatment.  
Therefore, a compensable disability rating is not warranted 
under Diagnostic Code 6210 for rating otitis externa.

Assuming arguendo that the disability could be rated on the 
basis of hearing loss, the veteran has been shown to have 
Level I hearing in both ears.  That level of hearing loss 
warrants a noncompensable disability rating under the 
applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).  Accordingly, an increased rating is not warranted.  

There is no evidence that the veteran's bilateral otitis 
externa has met or approximated the criteria for a 
compensable rating at any time during the appeal period.  The 
weight of the evidence is against the claim and it is denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 
(2007).

There is no evidence or contention that this disability is 
associated with exceptional factors such frequent 
hospitalization or marked interference with employment.  
Referral for consideration of an extraschedular rating is not 
warranted.  Shipwash v. Brown, 8 Vet App 218 (1995); 
38 C.F.R. § 3.321(b).



ORDER

Entitlement to an initial schedular rating of 70 percent for 
PTSD is granted, effective June 24, 2005.

Entitlement to a compensable rating for bilateral otitis 
externa is denied.



REMAND

The veteran contends that his skin rash is due to Agent 
Orange exposure while serving in Vietnam.  During his 
December 2007 hearing, he testified that since serving in 
Vietnam he has had a skin condition affecting his groin that 
he has treated with topical creams.  As service treatment 
records show that the veteran was treated for a rash in 
October and November 1964, the Board finds that a VA 
examination is necessary to determine the nature and etiology 
of any currently present skin condition.  

As discussed above the record raises the question of 
entitlement to an extraschedular rating for PTSD.  The Board 
is not authorized to consider this question in the first 
instance, and must therefore refer the matter so that it can 
be considered by the appropriate first line authority.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA skin or 
dermatology examination to obtain an 
opinion as to the nature of any current 
skin disease and its relationship to 
service.  The claims folder or copies of 
relevant evidence from the claims folder, 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.  

The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current skin condition is as likely 
as not (50 percent probability or more) 
the result of a disease or injury in 
service including exposure to Agent 
Orange or other herbicides during service 
in Vietnam.  The rationale for any 
opinions should also be provided.

2.  The question of entitlement to an 
extraschedular rating for PTSD should be 
referred to the appropriate first line 
authority in accordance with the 
provisions of 38 C.F.R. § 3.321(b).

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


